

117 HR 205 IH: Accelerating Broadband Connectivity Act of 2021
U.S. House of Representatives
2021-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 205IN THE HOUSE OF REPRESENTATIVESJanuary 5, 2021Mr. Kelly of Mississippi introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo accelerate rural broadband deployment.1.Short titleThis Act may be cited as the Accelerating Broadband Connectivity Act of 2021.2.Accelerating broadband connectivity(a)DefinitionsIn this section—(1)the term Commission means the Federal Communications Commission;(2)the terms Phase I and Phase II mean Phase I and Phase II, respectively, of the Rural Digital Opportunity Fund auction provided for in the Report and Order in the matter of Rural Digital Opportunity Fund and Connect America Fund adopted by the Commission on January 30, 2020 (FCC 20–5);(3)the term qualified carrier means a terrestrial telecommunications carrier that receives support from the Rural Digital Opportunity Fund under subpart J of part 54 of title 47, Code of Federal Regulations, or any successor regulations; and(4)the term Rural Digital Opportunity Fund support means support from the Rural Digital Opportunity Fund under subpart J of part 54 of title 47, Code of Federal Regulations, or any successor regulations.(b)Accelerating Broadband Connectivity FundThere is established in the Treasury of the United States a fund to be known as the Accelerating Broadband Connectivity Fund.(c)Availability of fundsThe Commission may use amounts in the Accelerating Broadband Connectivity Fund to provide support to qualified carriers in accordance with subsection (d).(d)Amount and use of funds(1)In general(A)Phase I support recipientsThe Commission shall make one-time funding offers to qualified carriers that receive Rural Digital Opportunity Fund support during Phase I, and that commit to meeting the conditions under paragraph (2), to accelerate the broadband deployment obligations assumed by those carriers with respect to that support.(B)Phase II support recipientsThe Commission shall use any amounts in the Accelerating Broadband Connectivity Fund that are not otherwise committed under subparagraph (A) to make one-time funding offers to qualified carriers that receive Rural Digital Opportunity Fund support during Phase II, and that commit to meeting the conditions under paragraph (2), to accelerate the broadband deployment obligations assumed by those carriers with respect to that support.(2)Conditions(A)In generalA qualified carrier that receives amounts under paragraph (1) shall—(i)begin construction of the broadband network for which the amounts are awarded not later than 180 days after the date on which the award under paragraph (1) is authorized;(ii)begin to make broadband service available from the broadband network deployed using Rural Digital Opportunity Fund support not later than 1 year after the date on which the award under paragraph (1) is authorized; and(iii)meet all buildout obligations from the Rural Digital Opportunity Fund support not later than 3 years after the date on which the award under paragraph (1) is authorized.(B)Force majeureThe Commission shall adopt rules under subsection (f)(1) to provide for the extension of a deadline under subparagraph (A) of this paragraph if an event outside the control of a qualified carrier prevents the qualified carrier from meeting the deadline.(3)Amount of awardThe amount awarded to a qualified carrier under paragraph (1) shall be proportional to the amount of Rural Digital Opportunity Fund support received by the qualified carrier.(e)Documentation requiredA qualified carrier that receives amounts under this section shall—(1)maintain appropriate documentation demonstrating the use of the amounts; and(2)make the documentation described in paragraph (1) available upon request as prescribed by the Commission.(f)Expedited rulemaking(1)In generalThe Commission shall adopt rules to carry out this section as needed on an expedited basis.(2)Use of existing rules authorizedTo the extent the Commission determines necessary in the public interest, the Commission may rely on the rules under part 54 of title 47, Code of Federal Regulations, and funding distribution mechanisms established under those rules in administering funds made available under this section.(3)Administrative Procedure Act exemptionThe Commission shall adopt rules under paragraph (1) without regard to the notice and comment requirements under section 553 of title 5, United States Code.(4)Paperwork Reduction Act exemptionA collection of information conducted or sponsored under this section shall not constitute a collection of information for the purposes of subchapter I of chapter 35 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act).(g)Enforcement(1)In generalThe Commission shall implement and enforce this section as if it were a part of the Communications Act of 1934 (47 U.S.C. 151 et seq.).(2)Unlawful funding application(A)OffenseIt shall be unlawful for a person to willfully, knowingly, or recklessly seek funding under this section if doing so would violate—(i)this section; or(ii)any rules of the Commission.(B)ForfeituresAny person who violates subparagraph (A) shall be subject to a forfeiture in an amount of not more than 3 times the amount of funds made available to the person under this section, in addition to any forfeiture authorized under section 503 of the Communications Act of 1934 (47 U.S.C. 503).(3)Audit and inquiry requirementsThe Commission shall adopt requirements, through the expedited rulemaking under subsection (f), to—(A)ensure that a qualified carrier that receives amounts under this section complies with the requirements of this section; and(B)prevent waste, fraud, and abuse of the amounts distributed under this section.(h)Authorization of appropriationsThere are authorized to be appropriated to the Accelerating Broadband Connectivity Fund $6,000,000,000 for purposes of this section.